UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-2486



RONALD LEE COOK,

                                              Plaintiff - Appellant,

          versus


NABISCO, INCORPORATED, and its successors,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-00-804-3)


Submitted:   April 18, 2002                 Decided:   April 25, 2002


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Lee Cook, Appellant Pro Se. James V. Meath, King Fitchett
Tower, WILLIAMS, MULLEN, CLARK & DOBBINS, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     In this employment discrimination action, Ronald Lee Cook

appeals the district court’s orders granting summary judgment to

Nabisco, Inc., and denying Cook’s motion for reconsideration.   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court.    See Cook v. Nabisco, Inc., No. CA-00-804-3

(E.D. Va. Nov. 6 & 29, 2001).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                2